Citation Nr: 1536027	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  11-29 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for a disability manifested by chest pain, to include as due to undiagnosed illness.

5.  Entitlement to service connection for a disability manifested by fatigue, to include as due to undiagnosed illness.

6.  Entitlement to service connection for a disability manifested by joint pain, to include as due to undiagnosed illness.

7.  Entitlement to service connection for a disability manifested by skin rash, to include as due to undiagnosed illness.

8.  Entitlement to a compensable evaluation for residuals of a laceration to the left thumb.

9.  Entitlement to a compensable evaluation for residuals of a left eye injury.

10.  Entitlement to a compensable rating under the provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Brian L. Marlowe, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1983 to January 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter Agency of Original Jurisdiction (AOJ)).  

The Veteran was scheduled to testify at a hearing before a Veterans Law Judge in May 2015, but withdrew his request for a hearing.

This appeal was processed with the Veterans Benefits Management System (VBMS).  There are additional documents stored electronically in Virtual VA.  Thus, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for bilateral hearing loss and tinnitus.  

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

An audiometric examination in October 1992 shows that the hearing threshold levels in decibels in the right ear were 40, 30, 35 and 35 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 30, 30, 30 and 35.  Thus, the Veteran had a hearing loss in each ear in service.  

The Veteran was afforded a VA audiometric examination in November 2010.  The examiner concluded that the test results were not reliable and did not provide an accurate representation of the Veteran's hearing sensitivity due to his inconsistent responses.  The examiner also indicated that an opinion regarding the etiology of the Veteran's tinnitus was not possible.  

Since a hearing loss was demonstrated in service, a VA examination is warranted to obtain the current extent of the Veteran's hearing loss, whether he has hearing loss disability, and whether tinnitus, if present, is due to the Veteran's hearing loss.

The Veteran also reports the onset of symptoms of insomnia, joint pain, chest pain, and fatigue soon after his service in the Persian Gulf.  A September 2009 VA Persian Gulf examination offered explanation that the Veteran's night sweats, shortness of breath and fatigue had been related to isoniazid (INH) therapy to treat a positive tuberculin (PPD) test.  The examiner indicted there was no Gulf War syndrome and no diagnosis of unknown etiology.  A November 2010 VA psychiatric examination found that the Veteran did not meet the criteria for a PTSD diagnosis, but did have a depressive disorder.

The Veteran's VA clinic records reflect that the Veteran had a history of night sweats and reactive lymphocytosis before he was found PPD positive and treated with INH.  A March 2009 pulmonary consultation related that the Veteran had a history of positive latent tuberculosis infection (LTBI) since service.  A May 2009 infectious disease fellow suggested that the Veteran's night sweats may be suggestive of bilateral sacroiliitis possibly shown on imaging scan while the supervising infectious disease physician offered a differential diagnosis of occult inflammatory bowel disease.  Alternatively, a hematology-oncology fellow indicated that there was a likely component of PTSD in the Veteran's improving night sweats and frequent night awakenings.

The Board observes that, prior to his separation from service, the Veteran had reported low back pain of 6-7 months duration.  He also endorsed symptoms of swollen and painful joints, indigestion and stomach trouble.  The Veteran's attorney has argued that the Veteran's claimed symptoms may be attributable to the PPD which had its onset in service.  On this record, the Board finds that further medical examination and opinion is necessary to determine the nature and etiology of the Veteran's symptom complaints to include whether they are due to tuberculin infection or other disease incurred in service.

With respect to the acquired psychiatric disorder claim, the Veteran's VA clinic records reflect diagnoses of insomnia, dysthymia and, more recently after the November 2010 VA examination, PTSD.  The November 2010 VA examiner offered a diagnosis of depressive disorder, but did not offer an etiology opinion.  On these facts, the Board finds that additional examination is necessary to determine whether the Veteran manifests PTSD, or any other acquired psychiatric disorder, which had its onset in service and/or is causally related to an event in service

With respect to the skin rash claim, after the September 2010 VA examination wherein the Veteran denied skin rash symptoms since 2004, the Veteran testified to recurrent skin rash symptoms at his October 2010 hearing.  The Board finds that additional development is warranted.

The Veteran also claims that higher ratings are warranted for the residuals of injuries to the left thumb and left eye.  During the October 2010 hearing at the AOJ, the Veteran testified that he had limitation of motion of the left thumb.  He also stated that he needed glasses to read, suggesting that his visual impairment had increased in severity.  

The most recent VA examinations for the Veteran's left thumb and left eye injuries were conducted in May 2009.  The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Under 38 C.F.R. § 3.326(a) (2014), a VA examination will be authorized where there is a possibility of a valid claim.

In light of the development regarding the left thumb and left eye disabilities, the issue of a compensable rating under 38 C.F.R. § 3.324 is deferred. 

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining all providers of evaluations and/or treatment (VA and non-VA) he has received for his claimed disabilities since service, to include VA treatment records since November 2011.  

The Veteran should also be advised to seek VA treatment in the event that his skin rash occurs - and to advise the AOJ of such treatment - to allow VA examiners to determine the nature and etiology of his complaints.

2.  After any additional records are received, arrange for a VA examination to determine the nature and etiology of any current bilateral hearing loss and tinnitus.

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent or higher probability) that the Veteran has a hearing loss or tinnitus that had its onset in service or is related to service.  

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  

The rationale for any opinion should be set forth.

3.  Arrange for a VA examination to determine the nature and etiology of all currently manifested psychiatric disorders.  The Veteran's record must be reviewed by the examiners in conjunction with the examination.  All indicated studies must be completed.  

The examiner should review the entire claims folder contents - specifically the mental health consultations in the VA clinic setting which include diagnoses such as PTSD, dysthymia, and insomnia as well as the diagnosis of depressive disorder during the November 2010 VA examination.

The examiner should indicate whether the Veteran meets the criteria for a PTSD diagnosis and, if so, identify the stressor(s) productive of PTSD.  In providing this opinion, the examiner should specifically discuss whether the PTSD diagnoses in the clinic setting are incorrect and/or represent PTSD which is currently asymptomatic.

For each diagnosed acquired psychiatric disability other than PTSD deemed to exist currently, or to have existed at any point pertinent to the current claim on appeal (even if currently resolved), the clinician should provide opinion as to whether it is at least as likely as not that such disorder(s) had its onset in service or is otherwise related to event(s) in service.  In providing this opinion, the examiner should specifically discuss all psychiatric diagnoses of record - including the diagnoses of dysthymia, insomnia and depressive disorder - and comment whether such diagnoses are incorrect and/or are currently resolved.  

In rendering the requested opinions, the clinician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions.  The examiner is requested to discuss whether there is any medical reason to accept or reject the Veteran's contentions that he has manifested symptoms of PTSD and/or an acquired psychiatric disorder since service discharge.  Additionally, the examiner should consider VA clinician comments that the Veteran's symptoms of night sweats and insomnia since service may be a manifestation of PTSD.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  The Veteran should be afforded an undiagnosed illness examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

The examiner should review the entire claims folder contents - specifically the infectious disease, pulmonary and hematology consultations in the VA clinic setting reflecting a history of night sweats and reactive lymphocytosis before the Veteran was found PPD positive and treated with INH and discussing the differential diagnoses pertaining to the Veteran's night sweat and fatigue symptoms, including latent pulmonary tuberculosis infection since service as well as bilateral sacroiliitis and occult inflammatory bowel disease in light of the Veteran's reported symptoms upon separation.

The examiner should specifically provide opinion as to whether it is at least as likely as not that the Veteran manifests a latent pulmonary tuberculosis infection and/or occult inflammatory bowel disease which had its onset in service or is related to service.  

Additionally, the examiner should specifically identify all causes of the Veteran's back pain - to include consideration of bilateral sacroiliitis and sero-negative spondylitis - and provide opinion as to whether it is at least as likely as not that such underlying cause(s) of back pain had its onset in service or is related to service.  

Otherwise, the examiner should elicit from the Veteran each body joint affected by pain and, for each reported joint as well as the complaints of chest pain and skin rash, in light of prior examination findings and the service and post-service evidence of record: 1) is it at least as likely as not that each noted symptom is due to a known diagnosable disease entity; and 2) for each known clinical diagnosis, if any, the examiner must opine regarding whether it is at least as likely as not (50 percent probability or greater) that each currently diagnosed disability had its onset in service or is due to an event or incident of his period of active service. 

Then, the examiner must provide the following opinions regarding the symptoms not part of a known clinical diagnosis: is it at least as likely as not that the Veteran's symptoms constitute an undiagnosed illness or medically unexplained chronic multisymptom illness. 

The rationale for any opinion should be set forth.

5.  Arrange for a VA examination to determine the current severity of the Veteran's left thumb injury.  The Veteran's record must be reviewed by the examiners in conjunction with the examination.  All indicated studies must be completed.  The rationale for any opinion should be set forth.

6.  Arrange for a VA examination to determine the current severity of the Veteran's left eye injury.  The Veteran's record must be reviewed by the examiners in conjunction with the examination.  All indicated studies must be completed.  The rationale for any opinion should be set forth.

7.  Thereafter, readjudicate the claims on appeal, to include the issue of entitlement to a compensable rating under 38 C.F.R. § 3.324 if it has not been rendered moot by the grant of a claim for an increased rating.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

